           Case 1:20-cv-00585-BLW Document 9 Filed 03/10/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                      Crim. Case No.: 1:18-cr-00088-BLW
                 Plaintiff,                           Civil Case No.: 1:20-cv-00585-BLW

           v.                                         MEMORANDUM DECISION
                                                      AND ORDER
  RICHARD GUYON,

                 Defendant.



       On December 18, 2020, Richard Guyon filed a Motion under 28 U.S.C.

§ 2255 to Vacate, Set Aside or Correct his Sentence. See Civ. Dkt. 1. The

government filed its response February 10, 2021. Guyon asks for a 60-day

extension to file his response. He says that “since April 1, 2021,[ 1] the Bureau of

Prisons has been on various stages of lockdown due to the Covid-19 pandemic.”

See Crim. Dkt. 75, at 1. The lockdowns have made it more difficult for Mr. Guyon

to prepare his reply brief. Under these circumstances, the Court will grant Mr.

Guyon an extension. He will be ordered to file his reply brief within 60 days from

the date of this Order.



       1
         The Court assumes Mr. Guyon meant to say April 1, 2020 – not April 1, 2021. Also,
references to Cr. Dkt. refer to docket entries in the criminal case referenced in the caption above.
References to Civ. Dkt. refer to entries in the civil case referenced in the caption.

MEMORANDUM DECISION AND ORDER - 1
           Case 1:20-cv-00585-BLW Document 9 Filed 03/10/21 Page 2 of 2




      Also pending is Mr. Guyon’s motion for appointment of counsel. In August

2020, Mr. Guyon asked the Court to appoint counsel to assist him with a “possible

motion under Compassionate Release or Elderly Release programs recently

enacted by Congress.” Aug. 27, 2020 Motion for Appointment of Counsel, Cr. Dkt.

65, at 9. Since requesting appointment of counsel, however, Mr. Guyon filed – and

then voluntarily withdrew – a motion for compassionate release. See Feb. 5, 2021

Withdrawal, Cr. Dkt. 73. As such, the request for appointment of counsel is moot.

Further, upon reviewing the record in this case, the Court is not persuaded that Mr.

Guyon needed appointment of counsel for the reasons stated in his motion. The

Court will therefore deny the motion. Accordingly,

      IT IS ORDERED that:

      1.      Guyon’s Request for an Extension of Time (Cr. Dkt. 75) is

GRANTED. He shall file his reply brief in support of his Motion Under 28 U.S.C.

§ 2255 on or before May 10, 2021

      2.      Guyon’s Request for Appointment of Counsel (Cr. Dkt. 65) is

DENIED AS MOOT.

                                             DATED: March 10, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge


MEMORANDUM DECISION AND ORDER - 2
